Exhibit 10.1

 



THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

No. [2018A-____]       U.S. $ _____,000         Original Issue
Date:  ___________, 2018

 

SERIES 2018A 10% UNSECURED CONVERTIBLE PROMISSORY NOTE

DUE ___________ 2019

 

THIS NOTE is one of a duly authorized issue of Notes of MAGELLAN GOLD
CORPORATION, a Nevada corporation (the “Company”), designated as its Series
2018A 10% Unsecured Convertible Promissory Notes (the “Notes”) due on
____________, 2018 (which date may be extended at the option of the Company for
up to an additional 12 months) (the “Maturity Date”), in an aggregate principal
amount of up to $500,000 plus accrued and unpaid interest.

 

FOR VALUE RECEIVED, the Company promises to pay to _______ , the registered
holder hereof (the "Holder"), the principal sum of __________ Thousand and
00/100 Dollars (US $____,000.00) and to pay interest on the principal sum
outstanding from time to time in arrears at the rate of 10% per annum,
calculated from the date of initial issuance of this Note (the “Issue Date”) and
payable quarterly in cash beginning ___________, 2019. Accrual of interest shall
commence on the first such business day to occur after the Issue Date and shall
continue to accrue on a daily basis until payment in full of the principal sum
has been made or duly provided for.

 

The Company shall pay all accrued and unpaid interest, in arrears, on each
Interest Payment Date, as provided herein, and shall pay the outstanding
principal balance hereof on the earlier of (i) the Conversion Date, or (ii) the
Maturity Date.

 

This Note is being issued pursuant to the terms of the Subscription Agreement
(the “Subscription Agreement”), to which the Company and the Holder (or the
Holder’s predecessor in interest) are parties. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Subscription
Agreement.

 

This Note is subject to the following additional provisions.

 

Section 1. No Collateral/Pari Passu.

 

(a)                This Note is one of a series of unsecured Notes known as the
Series 2018A 10% Unsecured Convertible Promissory Notes in a total principal
amount of up to $500,000 plus accrued but unpaid interest. No payments will be
made to the holder of this Note unless a proportional payment (based on
outstanding principal amount) is made with respect to all other Notes. Upon
liquidation, this Note will be treated in pari passu with all other Notes issued
in this Series.

 

(b)                The Company’s obligations under this Note are unsecured.

 

(c)                All holders of Notes issued in this Series shall execute and
be bound by an Agreement Among Lenders pursuant to which all such Holders will
agree to act in concert with respect to the Notes as determined by Holders
owning a Majority in Interest of the Notes.

 

 

 

 

 



 1 

 

 

Section 2. No Sale or Transfer. This Note may not be sold, transferred,
assigned, hypothecated or divided into two or more Notes of smaller
denominations except to the extent such sale, transfer, assignment,
hypothecation or division is in compliance with federal and applicable state
securities laws, the compliance with which must be established to the reasonable
satisfaction of the Company.

 

Section 3. No Limitations on Debt. The existence of this Note does not preclude
the Company from incurring other indebtedness.

 

Section 4. Provisions Regarding Payment of Interest. Interest hereunder will be
paid to the Holder, calculated from the date of initial issuance of this Note
(the “Issue Date”) and payable quarterly in arrears beginning ___________, 2019
(each an “Interest Payment Date”). At the option of the Company, accrued
interest may be paid (i) in cash or (ii) in shares of restricted Common Stock
valued at the 20 day VWAP ending on the last day of the quarter for which
interest is payable. If not paid previously, all interest will be payable at the
Maturity Date.

 

Section 5. (a) “Event of Default” wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

(i)        Any default in the payment of the principal of or interest on this
Note as and when the same shall become due and payable, (whether on the Maturity
Date or by acceleration or otherwise);

 

(ii)        The Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of, this Note
or and such failure or breach shall not have been remedied within 30 days after
the date on which notice of such failure or breach shall have been given;

 

(iii)       The Company shall commence a voluntary case under the United States
Bankruptcy Code or insolvency laws as now or hereafter in effect or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against the Company under the Bankruptcy Code and the petition is not
controverted within 30 days, or is not dismissed within 60 days, after
commencement of such involuntary case; or a “custodian” (as defined in the
Bankruptcy Code) is appointed for, or takes charge of, all or any substantial
part of the property of the Company or the Company commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or there
is commenced against the Company any such proceeding which remains undismissed
for a period of 60 days; or the Company is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or the Company suffers any appointment of any custodian or the like for
it or any substantial part of its property which continues undischarged or
unstayed for a period of 60 days; or the Company makes a general assignment for
the benefit of creditors; or the Company shall fail to pay, or shall state that
it is unable to pay its debts generally as they become due; or the Company shall
call a meeting of all of its creditors with a view to arranging a composition or
adjustment of its debts; or the Company shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Company for the purpose of
effecting any of the foregoing.

 

(b)       Remedies. The Holder may declare a default under Section 5(a)(i) upon
not less than 15 days’ written notice to the Company. If the Company fails to
cure an Event of Default within such period (or if the cure cannot be reasonably
completed within such period, commence the cure of the Event of Default and
diligently pursue such cure), then the principal amount hereof together with all
accrued and unpaid interest up to the date of default shall thereafter accrue
interest at the default interest rate of 12% per annum and the Holders may:

 

 

 

 



 2 

 

 

(i)         Declare all amounts due under the Notes immediately due and owing
and exercise all rights with respect thereto permitted by law;

 

(ii)        Convert all of the Notes into shares of Common Stock of the Company;
or

 

(iii)       Assert any other remedy available at law or in equity.

 

Section 6. Intentionally Omitted

 

Section 7. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of Colorado
are authorized or required by law or other government action to close.

 

“Company” means Magellan Gold Corporation, a Nevada corporation.

 

“Conversion Amount” shall mean the total of unpaid principal and accrued but
unpaid interest at the date such amount is determined.

 

“Conversion Price” shall mean $0.02 per share, as adjusted as set forth in
Section 8(d), below.

 

“Conversion Shares” shall mean the shares of the Company’s Common Stock, $.001
par value, issued or issuable upon conversion of the Notes.

 

“Notes” means the Notes, or any of them, as the context may require.

 

“Holder” means any Person who is a registered holder of this Note as listed in
the books of the Company.

 

“Interest Payment Date” The Notes accrue interest at the rate of 10% per annum,
payable quarterly in arrears.

 

“Market Price” at any date shall be deemed to be (i) if the principal trading
market for such securities is any exchange, the last reported sale price, on
each Trading Day for which determination is made as officially reported on any
consolidated tape, (ii) if the principal market for such securities is the
over-the-counter market, the closing prices (or, if no closing price, the
closing bid price) on such Trading Days as set forth by Nasdaq or the OTC.QB of
the OTC Markets Group, Inc. (whichever is the principal market for the Company’s
common stock) as reported at http://finance.yahoo.com or, (iii) if the security
is not quoted on Nasdaq or the OTC.QB, the average bid and asked price as set
forth on OTC.Pink of the OTC Markets Group, Inc. listing such securities for
such day. Notwithstanding the foregoing, if there is no reported closing price
or bid price, as the case may be, on any of the ten trading days preceding the
event requiring a determination of Market Price hereunder, then the Market Price
shall be determined in good faith by resolution of the Board of Directors of the
Company, based on the best information available to it.

 

“Material Adverse Effect” means a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Company taken as a whole.

 

 

 

 



 3 

 

 

“Maturity Date” means the date defined in the first paragraph or (if earlier)
the date of any prepayment or acceleration.

 

“Original Issue Date” shall mean the date this Note is purchased by the initial
holder.

 

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

“Trading Day” means a day in which the market on which shares of the Company’s
common stock are principally traded is open for trading, whether or not any
shares of the Company’s common stock are actually traded on that day.

 

Section 8. Conversion.

 

a.       Voluntary Conversion. At any time before this Note has been paid, upon
written notice to the Company, the Holder may convert the Conversion Amount into
Conversion Shares determined by dividing the Conversion Amount by the Conversion
Price.

 

b.       Mandatory Conversion. The Conversion Amount shall automatically be
converted into Conversion Shares in the event (i) there exists a public market
for the Company’s common stock, (ii) the closing price of the common stock in
the principal trading market has been $0.25 per share or higher for the
preceding ten (10) trading days, and (iii) either (A) there is an effective
registration statement registering for resale under the Securities Act of 1933,
as amended (“Securities Act”) the Conversion Shares or (B) the Conversion Shares
are eligible to be resold by non-affiliates of the Company without restriction
under Rule 144 under the Securities Act.

 

c.       Limitation on Conversion. Notwithstanding any other provision hereof,
in no event (except (i) as specifically provided herein as an exception to this
provision, or (ii) while there is outstanding a tender offer for any or all of
the shares of the Company’s Common Stock) shall the Holder be entitled to
convert any portion of this Note, or shall the Company have the obligation to
convert such Note to the extent that, after such conversion, the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Notes or other
convertible securities or of the unexercised portion of warrants or other rights
to purchase Common Stock), and (2) the number of shares of Common Stock issuable
upon conversion of the Common Stock which are issuable upon the conversion of
the Notes with respect to which the determination of this proviso is being made,
would result in beneficial ownership by the Holder and its affiliates of more
than 4.99% of the outstanding shares of Common Stock (after taking into account
the shares to be issued to the Holder upon such conversion). For purposes of the
proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, except as otherwise provided in clause (1) of such sentence.
The Holder, by its acceptance of this Note, further agrees that if the Holder
transfers or assigns any of the Notes to a party who or which would not be
considered such an affiliate, such assignment shall be made subject to the
transferee’s or assignee’s specific agreement to be bound by the provisions of
this Section 4(C) as if such transferee or assignee were the original Holder
hereof. Nothing herein shall preclude the Holder from disposing of a sufficient
number of other shares of Common Stock beneficially owned by the Holder so as to
thereafter permit the continued conversion of this Note. The provisions of this
Section 8(c) (i) do not apply to any Holder who is the beneficial owner of 5% or
more of the outstanding Common Stock of the Company without regard to the
conversion of this Note, and (ii) may be waived by agreement of the Company and
the Holder.

 

 

 

 

 



 4 

 

 

d.       Conversion Price Dilution Adjustment. In order to prevent dilution of
the conversion rights granted under this Section, the Conversion Price will be
subject to adjustment from time to time pursuant to this Section 8d.

 

(i)       If, for as long as this Note remains outstanding, the Company enters
into a merger (other than where the Company is the surviving entity) or
consolidation with another corporation or other entity or a sale or transfer of
all or substantially all of the assets of the Company to another person
(collectively, a "Sale"), the Company will require, in the agreements reflecting
such transaction, that the surviving entity expressly assume the obligations of
the Company hereunder. Notwithstanding the foregoing, if the Company enters into
a Sale and the holders of the Common Stock are entitled to receive stock,
securities or property in respect of or in exchange for Common Stock, then as a
condition of such Sale, the Company and any such successor, purchaser or
transferee will agree that the Note may thereafter be converted on the terms and
subject to the conditions set forth above into the kind and amount of stock,
securities or property receivable upon such merger, consolidation, sale or
transfer by a holder of the number of shares of Common Stock into which this
Note might have been converted immediately before such merger, consolidation,
sale or transfer, subject to adjustments which shall be as nearly equivalent as
may be practicable. In the event of any such proposed Sale, (i) the Holder
hereof shall have the right to convert by delivering a Notice of Conversion to
the Company within fifteen (15) days of receipt of notice of such Sale from the
Company.

 

(ii)       If, at any time while any portion of this Note remains outstanding,
the Company spins off or otherwise divests itself of a part of its business or
operations or disposes of all or of a part of its assets in a transaction (the
“Spin Off”) in which the Company, in addition to or in lieu of any other
compensation received and retained by the Company for such business, operations
or assets, causes securities of another entity (the “Spin Off Securities”) to be
issued to security holders of the Company, the Company shall cause (i) to be
reserved Spin Off Securities equal to the number thereof which would have been
issued to the Holder had all of the Holder’s Notes outstanding on the record
date (the “Record Date”) for determining the amount and number of Spin Off
Securities to be issued to security holders of the Company (the “Outstanding
Notes”) been converted as of the close of business on the trading day
immediately before the Record Date (the “Reserved Spin Off Shares”), and (ii) to
be issued to the Holder on the conversion of all or any of the Outstanding
Notes, such amount of the Reserved Spin Off Shares equal to (x) the Reserved
Spin Off Shares multiplied by (y) a fraction, of which (I) the numerator is the
principal amount of the Outstanding Notes then being converted, and (II) the
denominator is the principal amount of the Outstanding Notes.

 

(iii)       If, at any time while any portion of this Note remains outstanding,
the Company effectuates a stock split or reverse stock split of its Common Stock
or issues a dividend on its Common Stock consisting of shares of Common Stock,
the Conversion Price and any other amounts calculated as contemplated hereby or
by any of the other Transaction Agreements shall be equitably adjusted to
reflect such action. By way of illustration, and not in limitation, of the
foregoing, (i) if the Company effectuates a 2:1 split of its Common Stock,
thereafter, with respect to any conversion for which the Company issues shares
after the record date of such split, the Conversion Price shall be deemed to be
one-half of what it had been immediately prior to such split; (ii) if the
Company effectuates a 1:10 reverse split of its Common Stock, thereafter, with
respect to any conversion for which the Company issues shares after the record
date of such reverse split, the Conversion Price shall be deemed to be ten times
what it had been calculated to be immediately prior to such split; and (iii) if
the Company declares a stock dividend of one share of Common Stock for every 10
shares outstanding, thereafter, with respect to any conversion for which the
Company issues shares after the record date of such dividend, the Conversion
Price shall be deemed to be such amount multiplied by a fraction, of which the
numerator is the number of shares (10 in the example) for which a dividend share
will be issued and the denominator is such number of shares plus the dividend
share(s) issuable or issued thereon (11 in the example).

 

 

 

 



 5 

 

 

(iv)      If the Company at any time subdivides (by any stock split, stock
dividend or otherwise) its outstanding shares of common stock into a greater
number of shares, the Conversion Price and the Strike Price in effect
immediately prior to such subdivision will be proportionately reduced, and if
the Company at any time combines (by reverse stock split or otherwise) its
outstanding shares of common stock into a smaller number of shares, the
Conversion Price and the Strike Price in effect immediately prior to such
combination will be proportionately increased.

 

(v)       In the event of a judicial or non-judicial dissolution of the Company,
the conversion rights and privileges of the Holder shall terminate on a date, as
fixed by the Board of Directors of the Company, not more than 45 days and not
less than 30 days before the date of such dissolution. The reference to shares
of common stock herein shall be deemed to include shares of any class into which
said shares of common stock may be changed.

 

e.         Manner of Converison. Conversion shall be effectuated by faxing a
Notice of Conversion (as defined below) to the Company as provided in this
paragraph. The Notice of Conversion shall be executed by the Holder of this Note
and shall evidence such Holder's intention to convert this Note or a specified
portion hereof in the form annexed hereto as Exhibit A. No fractional shares of
Common Stock or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. The date on which notice of conversion is given (the "Conversion
Date") shall be deemed to be the date on which the Holder faxes or otherwise
delivers the conversion notice ("Notice of Conversion") to the Company so that
it is received by the Company on or before such specified date, provided that,
if such conversion would convert the entire remaining principal of this Note,
the Holder shall deliver to the Company the original Notes being converted no
later than five (5) business days thereafter. Facsimile delivery of the Notice
of Conversion shall be accepted by the Company at facsimile number (303)
449-1045: Attention Clifford L. Neuman. Certificates representing Common Stock
upon conversion (“Conversion Certificates”) will be delivered to the Holder at
the address specified in the Notice of Conversion (which may be the Holder’s
address for notices as contemplated by the Subscription Agreement or a different
address), via express courier, by electronic transfer or otherwise, as provided
in Section 8(d)(iii) below, and, if interest is paid by Common Stock, the
Interest Payment Date. The Holder shall be deemed to be the holder of the shares
issuable to it in accordance with the provisions of this Section 8(c) on the
Conversion Date.

 

f.         Nature of Conversion Shares and Conversion Securities Issued.

 

(i)        When issued upon conversion of the Notes pursuant to Section 8(a)
hereof, the Conversion Shares and Conversion Securities will be legally and
validly issued, fully-paid and non-assessable.

 

(ii)       Upon any conversion, this Note will be deemed cancelled and of no
further force and effect, representing only the right to receive the Conversion
Shares and Conversion Securities, regardless whether the Holder delivers this
Note to the Company for cancellation.

 

(iii)      As soon as possible after a conversion has been effected (and subject
to the Holder having returned the Note to the Company for cancellation), the
Company will deliver to the converting holder a certificate or certificates
representing the Conversion Shares and Conversion Securities issuable by reason
of such conversion in such name or names and such denomination or denominations
as the converting holder has specified If any fractional share of Common Stock
would be issuable upon any conversion, the Company will pay the holder of the
Conversion Shares an amount equal to the Market Price of such fractional share.

 

(iv)      The issuance of certificates for Conversion Shares and Conversion
Securities will be made without charge.

 

 

 

 

 

 



 6 

 

 

(v)       The Company will not close its books against the transfer of the
Conversion Shares or Conversion Securities issued or issuable in any manner
which interferes with the conversion of this Note.

 

Section 9. No Impairment. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and interest on, this Note at the
time, place, and rate, and in the coin or currency, herein prescribed. This Note
is a direct obligation of the Company.

 

Section 10. No Rights as a Shareholder. This Note shall not entitle the Holder
to any of the rights of a Member of the Company, including without limitation,
the right to vote, to receive dividends and other distributions, or to receive
any notice of, or to attend, meetings of Members or any other proceedings.

 

Section 11. No recourse shall be had for the payment of the principal of, or the
interest on, this Note, or for any claim based hereon, or otherwise in respect
hereof, against any incorporator, member, shareholder, manager, officer or
director, as such, past, present or future, of the Company or any successor
entity, whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise, all such liability being,
by the acceptance hereof and as part of the consideration for the issue hereof,
expressly waived and released.

 

Section 12. All payments contemplated hereby to be made “in cash” shall be made
in immediately available good funds of United States of America currency by wire
transfer to an account designated in writing by the Holder to the Company (which
account may be changed by notice similarly given). All payments of cash and each
delivery of shares of Common Stock issuable to the Holder as contemplated hereby
shall be made to the Holder at the address last appearing on the Note Register
of the Company as designated in writing by the Holder from time to time; except
that the Holder can designate, by notice to the Company, a different delivery
address for any one or more specific payments or deliveries.

 

Section 13. The Holder of the Note, by acceptance hereof, agrees that this Note
is being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Note or the shares of Common Stock issuable upon
conversion thereof except under circumstances which will not result in a
violation of the Act or any applicable state Blue Sky or foreign laws or similar
laws relating to the sale of securities.

 

Section 14. The Notes will initially be issued in denominations determined by
the Company, but are exchangeable for an equal aggregate principal amount of
Notes of different denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange.

 

Section 15. The Company shall be entitled to withhold from all payments of
principal of, and interest on, this Note any amounts required to be withheld
under the applicable provisions of the United States income tax laws or other
applicable laws at the time of such payments, and Holder shall execute and
deliver all required documentation in connection therewith.

 

Section 16 This Note has been issued subject to investment representations of
the original purchaser hereof and may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended (the "Act"), and other
applicable state and foreign securities laws and the terms of the Subscription
Agreement. In the event of any proposed transfer of this Note, the Company may
require, prior to issuance of a new Note in the name of such other person, that
it receive reasonable transfer documentation that is sufficient to evidence that
such proposed transfer complies with the Act and other applicable state and
foreign securities laws and the terms of the Subscription Agreement. Prior to
due presentment for transfer of this Note, the Company and any agent of the
Company may treat the person in whose name this Note is duly registered on the
Company's Note Register as the owner hereof for the purpose of receiving payment
as herein provided and for all other purposes, whether or not this Note be
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.

 

 

 

 



 7 

 

 

Section 17. Mutilated, Lost or Stolen Notes. If this Note shall be mutilated,
lost, stolen or destroyed, the Company shall execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Note, or in lieu of or
in substitution for a lost, stolen or destroyed Note, a new Note for the
principal amount of this Note so mutilated, lost, stolen or destroyed but only
upon receipt of evidence of such loss, theft or destruction of such Note, and of
the ownership hereof, and adequate indemnity, if requested, all reasonably
satisfactory to the Company.

 

Section 18. Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Colorado. Each of the parties consents
to the exclusive jurisdiction of the federal courts whose districts encompass
any part of State of Colorado, or the state courts of the State of Colorado
sitting in Denver, Colorado in connection with any dispute arising under this
Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non coveniens, to the bringing
of any such proceeding in such jurisdictions. To the extent determined by such
court, the Company shall reimburse the Holder for any reasonable legal fees and
disbursements incurred by the Holder in enforcement of or protection of any of
its rights under any of this Note.

 

Section 19. Waiver of Jury Trial; No Other Waivers. The Company and the Holder
hereby waive the right to a trial by jury in any action, proceeding or
counterclaim in respect of any matter arising out or in connection with this
Note. Any waiver by the Company or the Holder of a breach of any provision of
this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this Note.
The failure of the Company or the Holder to insist upon strict adherence to any
term of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver must be in writing.

 

Section 20. Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.

 

Section 21. Obligations Due on a Business Day. Whenever any payment or other
obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next calendar month, the preceding Business
Day in the appropriate calendar month).

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer duly authorized for such purpose, as of the date first above
indicated.

 

 

  MAGELLAN GOLD CORPORATION       By: ___________________________        



 

 

 

 

 



 8 

 

 

Accepted this _____ day of _______ 2018 by the undersigned, thereunto duly
authorized, in accordance with the terms stated herein and the Subscription
Agreement pursuant to which the undersigned acquired this Note.

 

Name of Holder: ___________________

 

 

 

By:______________________________

 

 

Tax Identification Number: SS. __________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

NOTICE OF CONVERSION

 


(To be Executed by the Registered Holder
in order to Convert the Notes)

 

The undersigned hereby irrevocably elects to convert $__________ principal
amount of the Note (defined below) and $___________ in accrued and unpaid
interest due under the Note into shares of common stock, par value $.001 per
share (“Common Stock”), of MAGELLAN GOLD CORPORATION, a Nevada corporation (the
“Company”) according to the conditions of the convertible Note of the Company
dated as of ___________, 2018 (the “Note”), as of the date written below. If
securities are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates. No fee will be charged to the Holder for
any conversion, except for transfer taxes, if any. The original certificate
evidencing the Note is delivered herewith (or evidence of loss, theft or
destruction thereof).

 

The Company shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system (“DWAC Transfer”).

 

Name of DTC Prime Broker: _____________________________________

 

Account Number: ____________________________________________

 

In lieu of receiving shares of Common Stock issuable pursuant to this Notice of
Conversion by way of a DWAC Transfer, the undersigned hereby requests that the
Company issue a certificate or certificates for the number of shares of Common
Stock set forth below (which numbers are based on the Holder’s calculation
attached hereto) in the name(s) specified immediately below or, if additional
space is necessary, on an attachment hereto:

 

Name: _____________________________________________________

 

Address: ___________________________________________________

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Note shall be made pursuant to registration of the securities under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the Act.

 

Date of Conversion:___________________________

 

Applicable Conversion Price:____________________

 

 

 

 

Number of Shares of Common Stock to be Issued Pursuant to

Conversion of the Notes:___________________

 

Signature:___________________________________

 

Name:______________________________________

 

Address:____________________________________

 

___________________________________________

 

SS or Tax I.D. No.____________________________

 

The Company shall issue and deliver shares of Common Stock to an overnight
courier not later than three business days following receipt of the original
Note(s) to be converted, and shall make payments pursuant to the Notes for the
number of business days such issuance and delivery is late.

 



 10 

 

